Order filed February 14, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00044-CV
                                  ____________

                  JOHANNES "JOE" ELMGREN, Appellant

                                        V.

INEOS USA, LLC F/K/A INNOVENE USA, LLC AND INEOS POLYMERS,
     INC. AKA INEOS OLEFINS AKA INEOS OLEFINS & POLYMERS
                        USA, ET. AL., Appellees


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 61,590

                                   ORDER

      The clerk’s record was filed February 12, 2013. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before March 1, 2013, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM